Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
9, 2016.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-16-00375-CV


  IN THE MATTER OF THE MARRIAGE OF CHELSEA RENE GRAUN
                  AND JOSEPH LEE GRAUN

                   On Appeal from the 311th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-23200


                 MEMORANDUM OPINION

      This is an appeal from a judgment signed April 15, 2016. On July 11, 2016,
appellant, Chelsea Graun, filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Busby, Donovan, and Wise.